NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY GOODS,                                  No. 20-15365

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00732-JAM-EFB

 v.
                                                MEMORANDUM*
DAVID BAUGHMAN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      California state prisoner Gregory Goods appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force

and deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Gregg v. Haw. Dep’t of Pub. Safety,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
870 F.3d 883, 886 (9th Cir. 2017) (dismissal as time-barred); Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We

affirm.

      The district court properly dismissed Goods’s action because Goods failed to

file his action within the two-year statute of limitations or establish any basis for

tolling. See Wallace v. Kato, 549 U.S. 384, 387, 394 (2007) (federal courts in

§ 1983 actions apply the state statute of limitations and borrow applicable tolling

provisions from state law); see also Cal. Civ. Proc. Code §§ 335.1, 352.1, 352(a)

(setting forth two-year statute of limitations for personal injury claims, a two-year

maximum statutory tolling due to imprisonment, and the availability of tolling for

mental incapacity); Cervantes v. City of San Diego, 5 F.3d 1273, 1275-1277 (9th

Cir. 1993) (stating California’s three-pronged test for equitable tolling and

explaining that dismissal may be appropriate when it is evident from the face of the

complaint that equitable tolling is unavailable as a matter of law).

      AFFIRMED.




                                           2                                     20-15365